Por cuaNto, las únicas cuestiones sometidas a nuestra consideración por la apelante son las siguientes:
“1. La Corte de Distrito de Ponce cometió error mani-fiesto, fundamental y perjudicial al derecho del demandado-apelante, al declarar como probado en su opinión que la de-mandante Margarita García prestó servicios de carácter re.-tribuible a la demandada doña Juana María González.
“2. La Corte de Distrito de Ponce cometió error mani-fiesto, fundamental y perjudicial al derecho del demandado-apelante, al declarar como probado en su' opinión, que el va*944lor de los servicios que la demandante Margarita García prestara a Juana María González, valían justa y razonable-mente la suma de $75.00 mensuales.
“3. La Corte de Distrito de Ponce cometió error al con-denar al demandado, al pago de las costas, cuando según los términos de la misma sentencia, no lia sido culpable de temeridad al defenderse de la presente acción.”
Por ouaNto, un examen cuidadoso de toda la prueba adu-cida. en el juicio, considerada a la luz de la argumentación del abogado de la apelante en apoyo de las contenciones arriba citadas, no revela tal error manifiesto que requiera la revocación de la sentencia apelada; y
Por ouaNto, el discutir aliora esta corte tal prueba en sus pormenores no tendría fin práctico alguno, y retardaría el despacho de otros asuntos en que están envueltas cuestio-nes de derecho y el establecimiento de precedentes para la norma futura de los litigantes,
Por tanto, se confirma la sentencia apelada.